DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/21 and 9/21/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title or variant thereof is suggested: “Convert a Dot Area Ratio of a Target Process Color Using a Fluorescent Color for Higher Brightness and Saturation”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 11-12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004291510 to Murakami.

Regarding claim 1. Murakami discloses an image processing apparatus, comprising control circuitry (Fig. 1) configured to: 
acquire first image data to be subjected to color conversion (“an image input device 12 performs a pre-scan with respect to an original document image,”, paragraph 109: Fig. 4, items 50-51; [0126]-[0129]); and 
convert the first image data acquired, into second image data in which a dot area ratio of a target process color of process colors indicated by the first image data is distributed into a distributed dot area ratio of a fluorescent color different from the target process color and a distributed dot area ratio of the target process color (Abstract; Fig. 4, item 52; “[0135] Thus, Lmax obtained in the procedure of S14-S18 becomes the maximum brightness of the input image, Cmax becomes the maximum chroma-saturation of the input image. And the brightness chroma-saturation determination part 51 transmits the color information data of L,C,H to the 2nd color coordinate-transformation part 52 while it outputs the selecting signal which showed Lmax and Cmax (S19) and transmits to the coloring agent selection processing part 25. And the 2nd color coordinate-transformation part 52 transform|converts into the image data of C, M, Y the color information data of L,C,H received from the brightness chroma-saturation determination part 51 (S20). [0136] Below, the processing in the coloring agent selection processing part 25 which received said selecting signal from the color-correction part 20 is demonstrated. First, the coloring agent selection processing part 25 reads the coloring agent order pattern of any one 1 from several coloring agent order patterns which are stored in the table currently predetermined and mutually different- said ratio based on said selecting signal. In addition, the table currently predetermined means the table which showed the correspondence of the combination of Lmax and Cmax, and the coloring agent order pattern of each compounding-ratio rate. [0137] Furthermore, in the coloring agent selection processing part 25, it relates to each dot of an output image based on the coloring agent order pattern selected in this way, The dot data to the effect of using the dot data to the effect of using non-fluorescent ink or fluorescent ink are output. Even if it is the case where the color which shows the brightness or a chroma-saturation unreproducible with the subtractive color mixture of only non-fluorescent ink by doing in this way exists in an original document image, said color is reproducible in an output image. This point is further demonstrated in detail. [0138] FIG.8(a) shows distribution of a*b value in a L value with the input image, and the color reproduction region obtained from non-fluorescent ink. L,a,b value of the pixel which shows the maximum brightness or the maximum chromasaturation in said input image belongs to the area|region (oblique-line part of FIG.8(a)) of the area outside color reproduction obtained from the non-fluorescent ink of each-color component in many cases. [0139] Therefore, from the image data of the pixel which shows such L,a,b value, in order to reproduce the color in the input image appropriately, it is necessary to aim at enlargement of the color reproduction region by outputting an image using non-fluorescent ink and fluorescent ink. For example, when the coloring agent selection processing part 25 reads the coloring agent order pattern shown in FIG.3(c), the compounding-ratio rate of the fluorescent ink in the time of image formation will be set to 0.75, Therefore The color reproduction region can be extend|expanded sharply and the color near the color in the input image can be reproduced now in an output image.”, [(0135]; [0136]- [0139]; [0160]; Fig. 3 and 6).Regarding claim 2. Murakami discloses wherein a ratio between the distributed dot area ratio of the fluorescent color and the distributed dot area ratio of the target process color in the second image data is (1-.alpha.):.alpha.(0<distribution factor .alpha.<1), where the dot area ratio of the target process color indicated by the first image data is 1 (Fig. 3 and 6, “the image processor and the image-processing method based on this Embodiment have the characteristic in the coloring agent selection processing part 25 which outputs said dot data based on the coloring agent order pattern (it shows in FIG. 3) which defined the position of the dot which shows a pixel using fluorescent ink (fluorescent coloring agent), and the position of the dot which shows a pixel using non-fluorescent ink in the predetermined order along the main scanning direction (reference direction). That is, if an image is output based on said dot data, the output image which put in order the dot of fluorescent ink and the dot of non-fluorescent ink in the predetermined order can be formed.”, paragraph 76
(Fig. 3(d) “FIG. 3: It is explanatory drawing which showed the coloring agent order pattern based on Embodiment of this invention, Comprising: (a) is the coloring agent order pattern of compounding-ratio rate =0.5 of fluorescent ink, (b) is the coloring agent order pattern of above-mentioned compounding-ratio rate =0.25, (c) is the coloring agent order pattern of above-mentioned compounding-ratio rate =0.75, (d) is the coloring agent order pattern of above-mentioned compounding-ratio rate =0.4, (e) is the coloring agent order pattern of above-mentioned compounding-ratio rate =0, (f) is the coloring agent order pattern of above-mentioned compounding-ratio rate =1, (g) shows the coloring agent order pattern of above-mentioned compounding-ratio rate =0.25.”)).Regarding claim 3. Murakami discloses wherein the target process color is a process color of a same color system as a color system of the fluorescent color and has an absorption spectrum peak closest to an absorption spectrum peak of the fluorescent color among the process colors (“Thecoloring agent selection processing part 25 is related to the dot data of C, M, Y, K sent from the gradation reproduction processing part 24, It is the block which further outputs the dot data of C, M, Y, K, and the dot data of Cf (cyan| cyanogen -- fluorescent), Mf (magenta -- fluorescent), and Yf (yellow -- fluorescent) based on the coloring agent order pattern (coloring agent order data) stored in auxiliary memory (For example, ROM etc.) which is not illustrated. In other words, the coloring agent selection processing part 25 outputs the dot data of said color component, or the dot data of the fluorescent ink of the same hue as said color component based on said coloring agent order pattern while the dot data of a certain color component are input”, paragraph 69).Regarding claim 7. Murakami discloses wherein the distribution factor .alpha. is a fixed value (Fig. 3(d) “FIG. 3: It is explanatory drawing which showed the coloring agent order pattern based on Embodiment of this invention, Comprising: (a) is the coloring agent order pattern of compounding-ratio rate =0.5 of fluorescent ink, (b) is the coloring agent order pattern of above-mentioned compounding-ratio rate =0.25, (c) is the coloring agent order pattern of above-mentioned compounding-ratio rate =0.75, (d) is the coloring agent order pattern of above-mentioned compounding-ratio rate =0.4, (e) is the coloring agent order pattern of above-mentioned compounding-ratio rate =0, (f) is the coloring agent order pattern of above-mentioned compounding-ratio rate =1, (g) shows the coloring agent order pattern of above-mentioned compounding-ratio rate =0.25.”).Regarding claim 8. Murakami discloses wherein the distribution factor .alpha. is 0.4 (Fig. 3(d) “FIG. 3: It is explanatory drawing which showed the coloring agent order pattern based on Embodiment of this invention, Comprising: (a) is the coloring agent order pattern of compounding-ratio rate =0.5 of fluorescent ink, (b) is the coloring agent order pattern of above-mentioned compounding-ratio rate =0.25, (c) is the coloring agent order pattern of above-mentioned compounding-ratio rate =0.75, (d) is the coloring agent order pattern of above-mentioned compounding-ratio rate =0.4, (e) is the coloring agent order pattern of above-mentioned compounding-ratio rate =0, (f) is the coloring agent order pattern of above-mentioned compounding-ratio rate =1, (g) shows the coloring agent order pattern of above-mentioned compounding-ratio rate =0.25.”).Regarding claim 11. Murakami discloses wherein the control circuitry is configured to calculate the distributed dot area ratio of the target process color and the distributed dot area ratio of the fluorescent color, using a distribution factor obtained from a saturation that is obtained based on the dot area ratio of the target process color indicated by the first image data, the distribution factor having a positive correlation with the saturation (“the brightness chroma-saturation determination part 51 transmits the color information data of L,C,H to the 2nd color coordinate-transformation part 52. And the 2nd color coordinate-transformation part 52 transform|converts into the image data of C, M, Y the color information data of L,C,H received from the brightness chroma-saturation determination part 51 (S34). Here, it relates to all the pixels that comprise the input image, When processing from $31 to S34 is not completed, processing from S31 to S34 is repeated (S35, NO). On the other hand, it relates to all the pixels that comprise an original document image, When processing from $31 to S34 is completed, processing is transferred to the following step (S35, YES). [0152] Moreover, said table shows the correspondence of the combination of the brightness for every pixel, and a chroma-saturation, and the coloring agent order pattern of each compounding-ratio rate, It is sufficient to be the table which showed the correspondence of the brightness and the coloring agent order pattern of each compounding-ratio rate. Moreover, said table may be a table which showed the correspondence of a chroma-saturation and the coloring agent order pattern of each compounding-ratio rate. Furthermore, said table may be a table which showed the combination of the brightness, a chroma-saturation, and a hue angle, and the correspondence of the coloring agent order pattern of each compounding-ratio rate.”, paragraphs 151-162 see [0152]-[0153]).Regarding claim 12. Murakami discloses wherein the control circuitry is configured not to distribute the dot area ratio of the target process color to the distributed dot area ratio of the fluorescent color when a saturation obtained based on the dot area ratio of the target process color indicated by the first image data is equal to or less than a predetermined threshold value (“The coloring agent selection processing part 25 reads the coloring agent order pattern (For example, the coloring agent order pattern shown in FIG.3(b)) in which the compounding-ratio rate of fluorescent ink is lower than the compounding-ratio rate of non-fluorescent ink, when the original Page 27 13.09.2021 12:09:55 JP2004291510A document classification automatic determination signal to the effect of an original document image showing a character original document is received. This is because it is not necessary to aim at enlargement of the color reproduction region by mix| blending a large amount of fluorescent ink with an output image since the chroma-saturation of the image based on a character original document is comparatively low.”, paragraph 0115).Regarding claim 16. Murakami discloses wherein the fluorescent color is fluorescent magenta (“It is the block which further outputs the dot data of C, M, Y, K, and the dot data of Cf (cyan| cyanogen -- fluorescent), Mf (magenta -- fluorescent), and Yf (yellow -- fluorescent) based on the coloring agent order pattern (coloring agent order data) stored in auxiliary memory (For example, ROM etc.) which is not illustrated. In other words, the coloring agent selection processing part 25 outputs the dot data of said color component, or the dot data of the fluorescent ink of the same hue as said color component based on said coloring agent order pattern while the dot data of a certain color component are input. In addition, the detail of processing in the gradation reproduction processing part 24 and the coloring agent selection processing part 25 is mentioned later.”, paragraph 69).Regarding claim 17. Claim 17 is rejected for the same reasons and rational as provided above for claim 1.Regarding claim 18. Claim 18 is rejected for the same reasons and rational as provided above for claim 1.
Allowable Subject Matter
Claims 4-6, 9-10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 20140320927 to Kuo et al. discloses a method for determining color separation image data for printing for an ink jet printer. Target colors are determined as a function of location in accordance with the image data, and color separation image data is determined specifying amounts of a fluorescent ink and one or more non-fluorescent reflective inks to be combined to form the target colors when printed on an ink receiver. For target colors having a specified hue angle the amount of the fluorescent ink is decreased as a density of the target color increases beyond a threshold density level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672